Title: James Madison to Hubbard Taylor, 29 July 1826
From: Madison, James
To: Taylor, Hubbard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                July 29. 1826
                            
                        
                        Since the receit of your obliging letter of December last, I have continually hoped I shd. be released from
                            troubling you further on the subject of it, by the conduct of my debtors on Panther’s Creek. I am however disappointed, having not yet recd. a
                            dollar, or even a line from either of them. As a consequence I make another appeal to Tapscott & thro’ him to
                            Bell, and beg the favor of you after <sealing> perusal to seal & to forward it, by mail, or otherwise as you may think best
                        I hope Kentucky is by this time emerging from the difficulties & misfortunes which have so long
                            oppressed her. Altho’ exempt here from her peculiar ones, the situation of the Country is truly distressing, short crops
                            & low prices obliging many to sell, and leaving none able to buy. I have myself been particularly unfortunate,
                            having made but one favorable crop of Tobo. & Wheat since my reestablishment on my farm; and the current prospect,
                            owing to insects & drought, at one time, and floods at another, promises no amends for past failures.
                        I need not touch on the singular occurrences which have distinguished the present epoch; and which have
                            produced a display of universal feeling, so honorable to the nation which so honors its benefactors. The condition in
                            which one of them left his affairs & family, has called forth peculiar evidences of gratitude & affection.
                            I wish and hope that they may afford the full relief which is needed: but I am not sufficiently informed, to speak
                            confidently on the subject.
                        My mother, aged as she is enjoys a comforable degree of health The only exception to this blessing, among
                            our friends, which occurs, is in the situation of Mr. John Taylor, who since his late return from Alabama, has become
                            very feeble with symptoms which make those about very anxious for the result.
                        
                            
                                
                            
                        
                    